Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 9, 13, the prior art of record, specifically the prior art Kinnebrew (US 20130342564 A1) teaches provided a way of creating image data in the augmented reality environment based on the position and orientation data according to per user bases. The prior art Huston (US 20180108172 A1) teaches a way of using user specific metadata to display AR data when multiple users share the same environment in the AR environment. Additional prior arts Prideaux-Ghee (US 2019/0122435 A1) teaches a way of using user-specific metadata to display user-specific AR data in different time with AR in which virtual augmentations are overlaid onto an image or video and generate the AR content. However, none of the prior art cited alone or in combination provides motivation to teach moves image or video from one AR engine to another AR engine with metadata embedded with the image or video as well as the user-specific metadata move along with the image or video. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 2-8, 10-12, 14-20, they are allowable due to their dependency to the independent Claims 1, 9, 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on M-F 8:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/YuJang Tswei/Examiner, Art Unit 2619